Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because after a thorough search reference character #112 does not appear in any of the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 3, 4, 5, 6, 7, 8, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staal (US 2017/0137231) in view of Aylsworth (US 2017/0057113) and Rousseau (US 6374714).
	Staal discloses-
an upper conveyor 142, 144 (FIG. 9; para. 44) comprising an upper surface configured to receive a package of studs;
a lug loader 146 (FIG. 9; para. 46) separating arrangement 146 configured to allow one stud at a time to be fed from a package of studs with a mutual distance to each other to another conveyor;
a lower conveyor having a feeding direction and being arranged to receive a stud being oriented with its longitudinal extension in a direction transverse to a feeding direction;
a sensor arrangement 152 (including an several sensors, e.g. array: “may include one or more geometric/laser profile sensors”, paras. 48, 49) configured to measure a profile of a stud as seen along its longitudinal extension and as seen in a major plane of a lower conveyor; and
a turning arrangement 100, 122, 124, 126, 132 configured to selectively turn a stud 180 degrees around its longitudinal extension.
Staal teaches that sensor array 152 measures stud profile which can be interpreted to include curvature. However, Staal does not explicitly disclose sensing curvature. Nor does Staal teach disclose a lower conveyor.
Aylsworth discloses-
a lower conveyor 306 (para. 71) having a feeding direction and being arranged to receive a stud being oriented with its longitudinal extension in a direction transverse to a feeding direction;
a sensor arrangement/array 304, 304a, 304b (para. 71; FIGS. 15-18) configured to measure a crown, e.g. curvature, of a stud as seen along its longitudinal extension and as seen in a major plane of a lower conveyor; and
a turning arrangement 305, 305a-d (para. 72; FIGS. 11, 20, 25, 32, 38) configured to selectively turn a stud 180 degrees around its longitudinal extension.
Aylsworth teaches that when “lumber is used for the construction of roof trusses 126 or wall panels 128 it might be advantageous to identify the crown direction and orient the crown correctly before cutting board 16 into a smaller board segment 16a. In roof trusses, for example, it might be advantageous to assemble the truss with the convex crowned edge 302 facing upward in the truss. With the present invention, the non-symmetrical angles of the roof truss components are cut after the crown is detected and the lumber is oriented accordingly. This invention detects the crown direction and automatically orients board 16 correctly based on the requirements of the sawing operation.” (Para. 71). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Staal to include a sensor arrangement/array configured to measure a curvature of a stud as seen along its longitudinal extension and as seen in a major plane of a lower conveyor, as taught by Aylsworth, such that a curved board or stud can be oriented according to the requirements of a sawing operation for purposes of using curved studs for specific parts of a truss.
With respect to FIG. 1 Rousseau discloses a system comprising:
an upper conveyor (upper, right-most conveyor 13) comprising an upper surface configured to receive a package of studs;
a lower conveyor (lower, left-most conveyor 13) having a feeding direction and being arranged to receive a stud being oriented with its longitudinal extension in a direction transverse to a feeding direction; and,
a turning arrangement 3 configured to turn a stud around its longitudinal extension.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Staal to include an upper conveyor having an upper surface and a lower conveyor, as taught by Rousseau, such that a conveyed piece of wood can be trim saws can be selected and adjusted automatically according to the length of the piece of wood.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/GREGORY W ADAMS/Primary Examiner, Art Unit 36521